Citation Nr: 0115969	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  96-40 226	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased evaluation for tendinitis of 
the left elbow, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for tendinitis of 
the right elbow, currently rated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to December 
1978.

This matter comes before the Board of Veteran's Appeals 
(Board) following rating decisions in August 1995 and April 
1996, by the Winston-Salem, North Carolina RO.  In January 
1999, the Board remanded this case to the RO to provide 
notice and an opportunity to submit evidence on the issue of 
adequacy and timeliness of an appeal.  The RO has returned 
the case to the Board for further appellate processing.  
Although the veteran requested a hearing before a member of 
the Board, he canceled his request in February 2001.  

A claim of service connection for emphysema was, in part, 
developed for appellate review, but this claim was later 
granted in July 1998.  Consequently, the decision below does 
not address this issue.


FINDINGS OF FACT

1.  On August 23, 1995, the RO notified the veteran that his 
claim of service connection for hypertension was denied, and 
that claims for increased ratings for tendinitis of each 
elbow were denied.  

2.  In March 1996, the RO received a notice of disagreement 
with the August 1995 rating decision.

3.  On April 24, 1996, the RO notified the veteran that a 
claim of service connection for hearing loss was denied.

4.  On April 24, 1996, the RO also mailed to the veteran a 
statement of the case regarding the issues of service 
connection for hypertension and increased evaluations for 
tendinitis of both elbows.

5.  In June 1996 the RO received a notice of disagreement 
with the April 1996 denial of service connection.

6.  On July 2, 1996, the RO mailed to the veteran a statement 
of the case regarding the issue of service connection of 
hearing loss.

7.  The RO did not receive a substantive appeal alleging 
errors of fact or law until the veteran appeared for a May 
20, 1998, hearing.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the August 
1995 and July 1996 rating decisions which denied claims of 
service connection for hypertension and hearing loss, and 
denied claims for increased ratings for tendinitis in the 
left and right elbows.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (2000).  The substantive appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the substantive appeal must be filed within 60 days 
from the date that the AOJ mails the statement of the case to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet.App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet.App. 9 (1993).

In the present case, the Board finds that the veteran did not 
file a timely substantive appeal or request an extension of 
time to do so.  On August 23, 1995, the RO mailed to the 
veteran a notice of denial of the claim of service connection 
for hypertension and the denial of claims for increased 
evaluations for tendinitis of the left and right elbows.  As 
to these issues, a statement of the case was mailed on April 
24, 1996.  At the same time, the RO mailed to the veteran the 
notice of denial of service connection for hearing loss.  
(The Board notes that although this rating decision also 
denied the claim for service connection for emphysema, that 
issue became moot when service connection was granted in July 
1998, and so, is not further addressed.)  On July 2, 1996, 
the RO issued a statement of the case as to the claim of 
service connection for hearing loss.  The RO did not receive 
a VA Form 9 or other document that might be viewed as a 
substantive appeal until August 30, 1996. 

The August 1996 VA Form 9 fails to state specific allegations 
of error as to facts or law regarding the claims of service 
connection for hypertension or hearing loss.  38 C.F.R. 
§ 20.202 (2000) (a substantive appeal must set forth specific 
allegation of error of fact or law).  Likewise, it does not 
include any allegation of error with respect to the 
tendinitis rating claims.  Although the veteran subsequently 
filed other documents and statements, none of these included 
allegations of error sufficient to meet the requirements of 
38 C.F.R. § 20.202.  It was not until a hearing was held in 
May 1998 that he presented specific allegations of error.  
This was, however, well beyond the time period allowed for 
filing a substantive appeal.  Accordingly, the veteran is 
statutorily barred from appealing the August 1995 and April 
1996 rating decisions.  Roy, supra.  

The Board also notes that, while some additional evidence was 
received during the time allowed for perfecting an appeal, 
none was pertinent evidence that required the issuance of a 
supplemental statement of the case.  38 C.F.R. § 20.302(c) 
(2000); VAOPGCPREC 9-97 (Feb. 11, 1997) (if additional 
pertinent evidence is received after issuance of the 
statement of the case and within the time limit for filing a 
substantive appeal, the claimant will have 60 days after 
issuance of a supplemental statement of the case to perfect 
an appeal).  


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

